Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 6/5/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/16/2020 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-23 are rejected under 35 USC 103 as being unpatentable over Rogoff et al (US 2002/0037081) in view of Panshin et al (US 2013/0169992).
With respect to claim 1, Rogoff et al teaches an electronic circuit (fig. 7), comprising:
an interface, which, in operation, receives a decryption key (fig. 7, ‘714-‘715);
cryptographic circuitry coupled to the interface (fig. 1-3 and 5-13), which, in operation, uses the decryption key received via the interface to decrypt the encrypted data (fig. 7, which discloses using the decryption key to decrypt the digital data), wherein, in operation, the electronic circuit performs one or more operations using the decrypted data (par [0059], lines 6-12, which discloses using the decrypted data to output multimedia containing the decrypted data).
Panshin et al further teaches a read-only memory in which encrypted data are
stored (par [0010], lines 17-20, which discloses cryptographically/encrypted stored data in non-volatile memory for authentication/verification purposes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result of improving upon ensuring more secure of transmission of data used for authentication (such as the protected video disclosed within Rogoff et al) by utilizing the stored cryptographic data (such as the encrypted data taught by Rogoff et al) to prevent unauthorized copying or counterfeiting of the transmitted encrypted data before data is transmitted to the receiving party (as disclosed in par [0010], lines 1-20 of Panshin et al). 
With respect to claim 2, Rogoff et al teaches wherein the cryptographic circuitry comprises a finite-state machine (par [0044]).
With respect to claim 3, Rogoff et al teaches wherein the decryption key is supplied to the finite-state machine via the interface (par [0034], lines 6-11).
With respect to claim 4, Rogoff et al teaches wherein the decryption key is supplied to the finite-state machine during an activation phase (par [0034], lines 6-11, “send decryption keys…” & par [0064], “initialization process”).
With respect to claim 5, Rogoff et al teaches wherein the data are decrypted by the finite-state machine (par [0034], lines 6-11, “decrypting the received encrypted digital video/multimedia signal”).
With respect to claim 6, Rogoff et al discloses a non-volatile memory (fig. 2, ‘203, “ROM”).
With respect to claim 7, Rogoff et al discloses a volatile memory (fig. 3, 307, “RAM”).
With respect to claim 8, Rogoff et al discloses wherein the cryptographic circuitry, in operation, stores the decrypted data in the volatile memory (par [0031], lines 6-8, “stores the decoding keys in RAM”).
With respect to claim 9, Rogoff et al discloses wherein the data are stored in the volatile memory before being stored in the non-volatile memory (par [0042], which discloses storing data lines in RAM before the start of encryption).
With respect to claim 10, Panshin et al further discloses wherein the data are encrypted by an algorithm of the “Advanced Encryption Standard” (AES) type (par [0028], lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result previously addressed regarding claim 1. 
With respect to claim 11, Rogoff et al discloses one or more processing cores, wherein the one or more operations include a start-up operation of the one or more processing cores (par [0061], lines 12-14, “during a start-up procedure”).
With respect to claim 12, Rogoff et al discloses wherein, prior to the receipt of the decryption key in operation:
the decryption key is not stored in the electronic circuit (par [0061], lines 1-5 and 12-16, which disclose the decryption keys being at a key source prior to the start of decryption); and
information from which the decryption key may be generated is not stored in the electronic circuit (par [0061], lines 16-17, “without being stored temporarily”).

With respect to claim 13, Rogoff et al teaches receiving, by an electronic device, a decryption key via an interface of the electronic device (fig. 7, ‘710 & ‘714-‘715, which discloses a transmitted receiving decryption keys);
decrypting, using the decryption key (fig. 7, which discloses using the decryption key to decrypt the digital data), performing, by the electronic device, one or more operations using the par [0059], lines 6-12, which discloses using the decrypted data to output multimedia containing the decrypted data), wherein the decryption key is not stored in the electronic device prior to receipt of the decryption key via the interface (par [0061], lines 1-5 and 12-16, which disclose the decryption keys being at a key source prior to the start of decryption).
Panshin et al further teaches encrypted data stored in a read-only memory of the electronic device (par [0010], lines 17-20, which discloses cryptographically/encrypted stored data in non-volatile memory for authentication/verification purposes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result of improving upon ensuring more secure of transmission of data used for authentication (such as the protected video disclosed within Rogoff et al) by utilizing the stored cryptographic data (such as the encrypted data taught by Rogoff et al) to prevent unauthorized copying or counterfeiting of the transmitted encrypted data before data is transmitted to the receiving party (as disclosed in par [0010], lines 1-20 of Panshin et al). 
With respect to claim 14, Rogoff et al teaches receiving the decryption key during an activation phase of the electronic device (par [0034], lines 6-11, “send decryption keys…” & par [0064], “initialization process”).
With respect to claim 15, Rogoff et al teaches storing the decrypted data in a volatile memory of the electronic device (par [0031], lines 6-8, “stores the decoding keys in RAM”).
With respect to claim 16, Rogoff et al teaches wherein the one or more operations include a start-up operation of the electronic device (par [0061], lines 12-14, “during a start-up procedure”).
With respect to claim 17, Rogoff et al teaches coupling, via the interface, the electronic device to another electronic device (fig. 8, ‘801/’810); and
receiving the decryption key via the interface from the another electronic device (fig. 8, which discloses a decryption key being transmitted between the transmitter ‘810 and computer ‘801).
Panshin et al further teaches wherein the one or more operations comprise authenticating a compatibility of the electronic device and the another electronic device (par [0010], lines 14-20, “verify the upgrade data”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result previously addressed regarding claim 13. 
With respect to claim 18, Rogoff et al discloses wherein, prior to the receipt of the decryption key:
not storing the decryption key in the electronic device (par [0061], lines 1-5 and 12-16, which disclose the decryption keys being at a key source prior to the start of decryption); and
not storing information from which the decryption key may be generated in the electronic device (par [0061], lines 16-17, “without being stored temporarily”).

With respect to claim 19, Rogoff et al teaches a first electronic device (fig. 8, ‘801, “computer”); and
a second electronic device coupled to the first electronic device (fig. 8, ‘810, ‘810, “transmitter”), the second electronic device including:
cryptographic circuitry coupled to the read-only memory (fig. 2, ‘203), which, in operation, uses a decryption key received from the first electronic device to decrypt the encrypted data (fig. 8, ‘815); and 
wherein, in operation, the second electronic device performs one or more operations using the decrypted data (par [0059] & fig. 6, ‘608, which discloses providing the decrypted digital video data to a display or monitor).
Panshin et al further teaches the second electronic device including: a read-only memory in which encrypted data are stored (par [0010], lines 17-20, which discloses cryptographically/encrypted stored data in non-volatile memory for authentication/verification purposes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result of improving upon ensuring more secure of transmission of data used for authentication (such as the protected video disclosed within Rogoff et al) by utilizing the stored cryptographic data (such as the encrypted data taught by Rogoff et al) to prevent unauthorized copying or counterfeiting of the transmitted encrypted data before data is transmitted to the receiving party (as disclosed in par [0010], lines 1-20 of Panshin et al). 
With respect to claim 20, Rogoff et al teaches wherein the first electronic device, in operation, provides the decryption key to the second electronic device during an activation phase of the second electronic device (par [0034], lines 6-11, “send decryption keys…” & par [0064], “initialization process”).
Regarding claim 21, Panshin et al further teaches wherein the one or more operations comprise authenticating a compatibility of the first and second electronic devices (par [0010], lines 14-20, “verify the upgrade data”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result previously addressed regarding claim 19. 
Regarding claim 22, Panshin et al further teaches wherein the first electronic device is a printer (par [0007] & fig. 1, ‘105) and the second electronic device is a printer cartridge (fig. 1, ‘115).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the system of Panshin et al within the secure content transmission facilitating environment of Rogoff et al would provide the predictive result previously addressed regarding claim 19. 
With respect to claim 23, Rogoff et al discloses wherein, prior to the receipt of the decryption key in operation,
par [0061], lines 1-5 and 12-16, which disclose the decryption keys being at a key source prior to the start of decryption); and
information from which the decryption key may be generated is not stored in the second electronic circuit (par [0061], lines 16-17, “without being stored temporarily”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.